Citation Nr: 0318827	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for laxity and 
instability of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, with loose body removed and severe 
degenerative changes by X-ray, currently evaluated as 20 
percent disabling.



REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. B. Conner, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina.  In April 2003, the veteran 
testified at a local hearing at the RO.

In his January 2002 Notice of Disagreement, the veteran 
appeared to raise a claim of entitlement to service 
connection for a right foot and leg disability.  He has also 
implicitly raised a claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Because these claims have not yet been formally 
adjudicated, and inasmuch they are not inextricably 
intertwined with the issues now before the Board on appeal, 
they are referred to the RO for initial consideration.



FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by severe degenerative changes, markedly 
diminished range of motion, severe pain and crepitus, 
incoordination, swelling, fatigability, a pronounced limp, 
significant atrophy and weakness of the musculutature in the 
right leg, and lateral instability producing severe 
disability and requiring the use of a cane and knee brace.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for laxity and 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.68, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The criteria for a 40 percent rating for residuals of a 
right knee injury, with loose body removed and severe 
degenerative changes by X-ray, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.68, 
4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The record shows that in an 
August 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA has also fulfilled its duty under the 
VCAA to assist the veteran in obtaining evidence needed to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran's service medical 
records are on file and the RO has obtained all relevant 
post-service clinical records identified by the veteran.  In 
an August 2001 letter, the veteran indicated that he had no 
additional medical evidence to submit.  The record also shows 
that the veteran has been afforded a VA medical examination 
in connection with his claim.  The Board finds that the 
report of the examination is sufficiently detailed and 
adequately addresses the specific criteria in the Rating 
Schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board concludes that another medical examination is 
not necessary to decide this appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that in January 
1968, he was hospitalized for treatment of a right knee 
injury.  The diagnosis was recurrent dislocation of the right 
patella with loose body.  An arthrotomy of the right knee 
with patella ligament repair was performed.  At his May 1968 
service separation medical examination, a 7-inch scar on the 
right knee was noted.  No additional complaints or 
abnormalities pertaining to the right knee were recorded.

In December 1997, the veteran submitted an application for VA 
compensation benefits, including service connection for a 
right knee disability.  In connection with his claim, the 
veteran underwent a VA medical examination in February 1998.  
He reported that he had injured his right knee in service, 
necessitating surgery and physical therapy.  He indicated 
that in the last few years, he had had increased pain and 
swelling, worse with activity, as well as a "catching 
sensation" in his right knee.  He indicated that he had had 
no recent medical treatment for his knee disability.  
Physical examination revealed a medial parapatellar incision, 
decreased range of motion with severe pain, irregular 
patellofemoral tracking, and severe crepitus.  No gross 
instability was noted.  X-ray studies showed severe 
degenerative changes.  The examiner indicated that the 
veteran had degenerative changes with limits in his range of 
motion, as well as pain and secondary incoordination.  The 
examiner concluded that the veteran's right knee disability 
was severe and indicated that he would likely need a total 
knee replacement.  

In a February 1998 rating decision, the RO granted service 
connection for residuals of a right knee injury with loose 
body removed.  The RO assigned an initial 20 percent rating 
under Diagnostic Code 5258, effective December 24, 1997.

In April 2000, the veteran requested an increased rating for 
his service-connected right knee disability.  He was afforded 
a VA medical examination in June 2000, at which he reported 
increased right knee symptoms since his last examination, 
including swelling, instability with giving way, ready 
fatigability, and severe pain.  Examination showed pronounced 
misalignment of the lower leg, diminished muscle mass in the 
right leg, decreased strength, and markedly diminished range 
of motion.  There was also marked crepitus and a pronounced 
limp.  There was diminished balance and coordination.  X-ray 
studies showed moderate to severe osteoarthritis of the right 
knee.  The diagnosis was severe right knee osteoarthritis 
with enlarged joint and lateral deviation of the right lower 
extremity.  

In a June 2000 rating decision, the RO confirmed and 
continued the 20 percent rating for the veteran's service-
connected residuals of a right knee injury with loose body 
removed.  In addition, the RO assigned a separate 10 percent 
rating for laxity with moderate to severe arthritis of the 
right knee, effective April 26, 2000, under Diagnostic Code 
5257.

The veteran filed his most recent claim for an increased 
rating for his right knee disability in July 2001.  In 
connection with his claim, the RO obtained VA outpatient 
treatment records, dated from June 2000 to July 2001.  In 
pertinent part, these records show that the veteran received 
regular treatment for his service-connected right knee 
disability.  In April 2001, the veteran was noted to have 
significant atrophy and weakness of the musculature in his 
right leg.  In July 2001, the veteran indicated that he had 
been unable to work since March 2001, when he had to quit his 
job on an assembly line due to leg pain.  He described a 
nagging pain in his right knee, which he rated as a 4-8 on a 
pain scale of 1-10.  It was noted that the veteran had been 
fitted with a knee brace, which he wore 8 hours daily with 
some relief.  The veteran indicated that he did not wish to 
explore surgical options for his right knee disability.  

The veteran underwent VA medical examination in August 2001, 
at which he reported that he had had increasing pain in the 
right knee.  He also reported swelling, snapping, locking, 
and buckling.  He indicated that his employer of 24 years had 
shut down and he had been unable to hold a job since then due 
to limitations caused by his right knee disability.  He 
explained that he was unable to walk for more than 150 yards, 
stand more than 1 hour, or drive more than 2 hours, without 
experiencing pain in his knee with stiffness.  He reported 
that he usually wore a knee brace and took Naprosyn for pain.  
Examination revealed that the veteran walked with a limp 
favoring the right leg.  There was a 24 centimeter arcing 
scar around the medial surface of the knee and the knee was 
swollen.  There was some lateral instability.  The veteran 
had loss of extension to -10 degrees and flexion from 10 to 
110 degrees.  There was significant crepitus.  X-ray studies 
revealed severe right knee osteoarthritis.  

Subsequent VA clinical records, dated from August 2001 to 
April 2003, show continued treatment for right knee pain.  
Examiners described the veteran's right knee disability as 
severe.  

At his April 2003 hearing, the veteran indicated that he 
experienced giving way in his right knee, as well as severe 
pain.  He indicated that although he used a cane for 
mobility, he had fallen several times-approximately 10 to 12 
times in the past couple of months.  He also indicated that 
his leg had grown crooked as a result of his knee disability.  
The veteran indicated that he had formerly worked for a paper 
company in a sedentary job, with no difficulties.  After his 
position was eliminated, however, he had had difficulties 
working as a result of his knee disability.  He testified 
that he had tried working as a welder, on an assembly line, 
and in a factory.  He indicated that he was unable to perform 
these jobs due to prolonged standing.  He indicated that he 
had applied for disability benefits from the Social Security 
Administration, but that his application was still pending.  
The veteran also indicated that he was unable to enjoy many 
of his old hobbies, such as carpentry, riding a motorcycle, 
and working on old cars, as a result of his knee disability.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

In this case, the RO has evaluated the manifestations of the 
veteran's service-connected right knee disability separately, 
in accordance with VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (providing that a veteran 
with service-connected arthritis and instability of the knee 
may be rated separately under Codes 5003 and 5257 so long as 
the evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).

The portion of the veteran's right knee disability which is 
manifested by laxity and instability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to 
"other impairment of the knee."  Under this provision, a 10 
percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a 30 percent 
rating for laxity and instability of the right knee have been 
met.  In that regard, the medical evidence of record confirms 
that the symptoms of the veteran's service-connected right 
knee disability include lateral instability.  Indeed, VA 
outpatient treatment records show that he was provided with a 
knee brace and uses a cane for mobility.  Additionally, the 
Board also observes that at his April 2003 personal hearing, 
the veteran testified that he had fallen on numerous 
occasions due to his right knee disability.  Based on these 
factors, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 30 percent rating 
under Diagnostic Code 5257 have been met.  This is the 
maximum rating allowable under this code and reflects a 
severe disability.  

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including loose body 
removed and severe degenerative changes, has been evaluated 
under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Under that provision, dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
This is also the maximum rating available under this 
diagnostic code.  

Nonetheless, there are other diagnostic codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As set forth above, the veteran's right knee disability is 
manifested by severe osteoarthritis and marked limitation of 
motion.  Under the Rating Schedule, degenerative arthritis 
established by X-ray evidence is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2002).  Evaluations for limitation of knee extension 
are assigned as follows:  extension limited to 15 degrees is 
20 percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion. 38 C.F.R. § 4.71, Plate II (2002).

In this case, on VA medical examination in April 2000, the 
examiner noted that the veteran had markedly diminished range 
of motion.  The most recent VA medical examination, conducted 
in August 2001, also noted decreased range of motion-
including loss of extension-to 10 degrees and flexion from 
10 to 110 degrees.  Although these values do not meet the 
criteria for an increased rating for a right knee disability 
based on loss of motion, the Board observes that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to factors such as weakened 
movement, excess fatigability, swelling and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

The medical evidence in this case clearly shows that the 
veteran's service-connected right knee disability is 
manifested by severe degenerative changes, markedly 
diminished range of motion, severe pain and crepitus, 
incoordination, swelling, fatigability, a pronounced limp, 
and significant atrophy and weakness of the musculutature in 
the right leg.  

Taking into consideration these factors, the Board finds that 
a 40 percent rating is warranted.  The factors discussed 
above clearly support the conclusion that an additional right 
knee disability is present beyond that which produces the 
limitation of motion.  In view of the foregoing, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5261.  

Here, the Board notes that a rating in excess of 40 percent 
is not warranted for the veteran's right knee arthritis and 
removal of loose body.  The "amputation rule" essentially 
provides that the combined ratings for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  38 C.F.R. § 4.68 (2002).  In this case, the 
"amputation rule" precludes a rating in excess of 60 
percent for pathology involving one knee.  38 C.F.R. §4.71a, 
Diagnostic Code 5162 (the rating for amputation at the middle 
or lower third of the thigh) and Diagnostic Codes 5163, 5164 
(the rating for amputation of a leg with defective stump and 
thigh amputation recommended or amputation not improvable by 
a prosthesis controlled by natural knee action).  In this 
case, because the Board has assigned a 30 percent rating for 
that portion of the veteran's right knee disability which is 
manifested by laxity and instability, a rating in excess of 
40 percent for the remaining portion of his disability is 
prohibited by the amputation rule.  See 38 C.F.R. §§ 4.25, 
including Table I (regarding combined ratings).  In other 
words, the veteran is now receiving the maximum schedular 
rating available for his right knee disability.  

In that regard, the Board notes that the veteran's service-
connected right knee disability also includes a scar.  The 
record, however, contains no indication that the scar results 
in any disability, including pain or tenderness.  Thus, 
consideration of the scar as a separate disability is not 
warranted at this point.  In any event, even if the record 
showed that the veteran's scar was symptomatic, a separate 
compensable rating would be prohibited by the amputation 
rule, as the combined rating for his right knee disability is 
now 60 percent.  

With respect to the question of an extraschedular rating, the 
Board notes that the veteran has not been hospitalized for 
problems with his right knee.  In addition, although he has 
had difficulty finding employment due to the limitations 
imposed by his disability, the Board finds that the combined 
60 percent disability rating contemplates interference with 
employment and loss of time from work.  The Board concludes 
that the schedular criteria adequately contemplates the 
nature and severity of the veteran' right knee disability, 
and that the record does not suggest, based upon the 
evidence, that he has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.




ORDER

A 30 percent rating for laxity and instability of the right 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 40 percent rating for residuals of a right knee injury, 
with loose body removed and severe degenerative changes by X-
ray, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

